          Case 5:21-cv-03161-SAC Document 7 Filed 09/01/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

KEVIN J. KITMANYEN,

               Plaintiff,

               v.                                             CASE NO. 21-3161-SAC

MICHAEL A. JOHNSTON,
Commandant, et al.,

               Defendants.

                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Kevin J. Kitmanyen is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se action under 28 U.S.C. § 1331. Plaintiff is incarcerated at the

United States Disciplinary Barracks at Fort Leavenworth, Kansas (“USDB”). The Court grants

Plaintiff’s motions for leave to proceed in forma pauperis (Docs. 3, 6).

       Plaintiff alleges in his Complaint that Defendants “failed to do their duty in the

governance of the [USDB] and the welfare of the inmates housed there . . . [by] push[ing] undue

punishment on inmates through confinement after discharge from military service, through

torture of prolonged solitary confinement, and cruel and unusual punishment through Army

medical care.” (Doc. 5, at 2.) Plaintiff alleges that the Defendants have refused to transfer

Plaintiff to a Federal Bureau of Prison’s (“BOP”) facility as a means of punishment. Id. at 3.

Plaintiff further contends that punishment at the USDB is tantamount to torture because the use

of solitary confinement exceeds the fifteen-day maximum “laid out by the U.N. in February

                                                 1
          Case 5:21-cv-03161-SAC Document 7 Filed 09/01/21 Page 2 of 8




2020.” Id. Lastly, Plaintiff claims he is being denied appropriate medical care because he is

being denied access to VA medical personnel. Id. at 5.

       Plaintiff names as Defendants: Michael A. Johnston, Commandant, USDB; and John E.

Whitley, Secretary of the U.S. Army. Plaintiff seeks relief in the form of a transfer to one of the

BOP FCI-Beaumont facilities and clemency compensation of one year. Id. at 6.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are



                                                2
           Case 5:21-cv-03161-SAC Document 7 Filed 09/01/21 Page 3 of 8




insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to



                                                   3
            Case 5:21-cv-03161-SAC Document 7 Filed 09/01/21 Page 4 of 8




plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

        1. Place of Confinement

        Plaintiff seeks a transfer to a BOP facility in Beaumont, Texas, to be closer to his family.

Plaintiff also alleges that he was forced to serve twenty days in solitary confinement for a “made-

up offense perpetrated on [him] by one of the Correctional Specialists.”1 (Doc. 5, at 4.)

        The Due Process Clause protects against “deprivations of life, liberty, or property; and

those who seek to invoke its procedural protection must establish that one of these interests is at

stake.” Wilkinson v. Austin, 545 U.S. 209, 221 (2005). “A liberty interest may arise from the

Constitution itself, by reason of guarantees implicit in the word ‘liberty,’ . . . or it may arise from

an expectation or interest created by state laws or policies.” Id. (citing Vitek v. Jones, 445 U.S.

480, 493–94 (1980) (liberty interest in avoiding involuntary psychiatric treatment and transfer to

mental institution); Wolff v. McDonnell, 418 U.S. 539, 556–58 (1974) (liberty interest in

avoiding withdrawal of state-created system of good-time credits)).

        Liberty interests which are protected by the Due Process Clause are “generally limited to

freedom from restraint which, while not exceeding the sentence in such an unexpected manner as

to give rise to protection by the Due Process Clause of its own force . . . nonetheless imposes

atypical and significant hardship on the inmate in relation to the ordinary incidents of prison

1
  The Court notes that in his Complaint at Doc. 1, Plaintiff alleges that his 20-day stay in solitary confinement
occurred in October of 2017. Plaintiff filed this action on July 14, 2021. A claim accruing in 2017 would be subject
to dismissal as barred by the applicable two-year statute of limitations. The statute of limitations applicable to
§ 1983 actions is determined from looking at the appropriate state statute of limitations and tolling principles. See
Hardin v. Straub, 490 U.S. 536, 539 (1989). “The forum state’s statute of limitations for personal injury actions
governs civil rights claims under both 42 U.S.C. § 1981 and § 1983. . . . In Kansas, that is the two-year statute of
limitations in Kan. Stat. Ann. § 60–513(a).” Brown v. Unified Sch. Dist. 501, Topeka Pub. Sch., 465 F.3d 1184,
1188 (10th Cir. 2006) (citations omitted). “A Bivens action is subject to the same statute of limitations as a 42
U.S.C. § 1983 suit.” Roberts v. Barreras, 109 F. App’x 224, n.1 (10th Cir. 2004) (citation omitted).


                                                         4
           Case 5:21-cv-03161-SAC Document 7 Filed 09/01/21 Page 5 of 8




life.” Sandin v. Conner, 515 U.S. 472, 484 (1995) (internal citations omitted). Plaintiff does not

have a constitutional right to a particular security classification or to be housed in a particular

yard. Meachum v. Fano, 427 U.S. 215, 224 (1976); Harbin-Bey v. Rutter, 420 F.3d 571, 577

(6th Cir. 2005) (increase in security classification does not constitute an atypical and significant

hardship because “a prisoner has no constitutional right to remain incarcerated in a particular

prison or to be held in a specific security classification”)).

        The Supreme Court has held that “the Constitution itself does not give rise to a liberty

interest in avoiding transfer to more adverse conditions of confinement.” Wilkinson, 545 U.S. at

221–22 (citing Meachum, 427 U.S. at 225 (no liberty interest arising from Due Process Clause

itself in transfer from low-to maximum-security prison because “[c]onfinement in any of the

State’s institutions is within the normal limits or range of custody which the conviction has

authorized the State to impose”). “Changing an inmate’s prison classification . . . ordinarily does

not deprive him of liberty, because he is not entitled to a particular degree of liberty in prison.”

Sawyer v. Jefferies, 315 F. App’x 31, 34 (10th Cir. 2008) (citing Templeman v. Gunter, 16 F.3d

367, 369 (10th Cir. 1994) (citing Meachum, 427 U.S. at 225)). Plaintiff has not alleged that his

assignment imposed any atypical and significant hardship in relation to the ordinary incidents of

prison life. Cf. Wilkinson, 545 U.S. at 223–24 (finding atypical and significant hardship in

assignment to supermax facility where all human contact prohibited, conversation not permitted,

lights on 24-hours-a-day, exercise allowed for only one hour per day in small indoor room,

indefinite placement with annual review, and disqualification of otherwise eligible inmate for

parole consideration).

        Plaintiff does not have a constitutional right to dictate where he is housed, whether it is

which facility or which classification within a facility. See Schell v. Evans, 550 F. App’x 553,



                                                   5
           Case 5:21-cv-03161-SAC Document 7 Filed 09/01/21 Page 6 of 8




557 (10th Cir. 2013) (citing Meachum, 427 U.S. at 228–29; Cardoso v. Calbone, 490 F.3d 1194,

1197–98 (10th Cir. 2007). Moreover, jail officials are entitled to great deference in the internal

operation and administration of the facility. See Bell v. Wolfish, 441 U.S. 520, 547–48 (1979).

Plaintiff’s claims regarding his transfer request and time spent in solitary confinement are subject

to dismissal for failure to state a claim.

        2. Medical Claim

        Plaintiff alleges that his medical needs were covered by the VA from August of 2002

until he was incarcerated at the USDB. (Doc. 5, at 4.) Plaintiff alleges that he has been

subjected to “lack luster medical care” by the USDB. Plaintiff states that although there is a VA

medical center 3.5 miles away, the facility refuses to allow Plaintiff to see a medical provider

there. Plaintiff alleges that other inmates are allowed to see providers 45 minutes to two hours

away. Plaintiff also claims that the USDB could let VA providers into the facility, but they

refuse under the ruse of safety and security.

        The Eighth Amendment guarantees a prisoner the right to be free from cruel and unusual

punishment. “[D]eliberate indifference to serious medical needs of prisoners constitutes the

‘unnecessary and wanton infliction of pain’ . . . proscribed by the Eighth Amendment.” Estelle

v. Gamble, 429 U.S. 97, 104 (1976) (citation omitted).

        The “deliberate indifference” standard includes both an objective and a subjective

component. Martinez v. Garden, 430 F.3d 1302, 1304 (10th Cir. 2005) (citation omitted). In the

objective analysis, the deprivation must be “sufficiently serious,” and the inmate must show the

presence of a “serious medical need,” that is “a serious illness or injury.” Estelle, 429 U.S. at

104, 105; Farmer v. Brennan, 511 U.S. 825, 834 (1994), Martinez, 430 F.3d at 1304 (citation

omitted). A serious medical need includes “one that has been diagnosed by a physician as



                                                 6
           Case 5:21-cv-03161-SAC Document 7 Filed 09/01/21 Page 7 of 8




mandating treatment or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention.” Martinez, 430 F.3d at 1304 (quoting Sealock v. Colorado, 218

F.3d 1205, 1209 (10th Cir. 2000)).

        “The subjective component is met if a prison official knows of and disregards an

excessive risk to inmate health or safety.” Id. (quoting Sealock, 218 F.3d at 1209). In measuring

a prison official’s state of mind, “the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference.” Id. at 1305 (quoting Riddle v. Mondragon, 83 F.3d 1197, 1204 (10th Cir. 1996)).

        A mere difference of opinion between the inmate and prison medical personnel regarding

diagnosis or reasonable treatment does not constitute cruel and unusual punishment. See Estelle,

429 U.S. at 106–07; see also Coppinger v. Townsend, 398 F.2d 392, 394 (10th Cir. 1968)

(prisoner’s right is to medical care—not to type or scope of medical care he desires and

difference of opinion between a physician and a patient does not give rise to a constitutional right

or sustain a claim under § 1983).

        Plaintiff fails to allege what his medical needs are and therefore has not shown a sufficiently

serious medical need. Plaintiff’s allegations do not show a complete lack of medical care, but rather show

Plaintiff’s disagreement regarding the proper course of treatment. Plaintiff claims the medical care he

received was “lack luster” but has failed to allege any specifics regarding the medical care he received or

who provided it. Plaintiff has failed to show that any defendant was deliberately indifferent

regarding his medical care and his medical claims are subject to dismissal.

        3. Habeas Nature of Claims

        Plaintiff’s request to have clemency compensation of one year is not properly brought in

a civil rights action. “[A] § 1983 action is a proper remedy for a state prisoner who is making a

constitutional challenge to the conditions of his prison life, but not to the fact or length of his

                                                    7
          Case 5:21-cv-03161-SAC Document 7 Filed 09/01/21 Page 8 of 8




custody.” Preiser v. Rodriguez, 411 U.S. 475, 499 (1973) (emphasis added). When the legality

of a confinement is challenged so that the remedy would be release or a speedier release, the case

must be filed as a habeas corpus proceeding rather than under 42 U.S.C. § 1983, and the plaintiff

must comply with the exhaustion of state court remedies requirement. Heck v. Humphrey, 512

U.S. 477, 482 (1994); see also Montez v. McKinna, 208 F.3d 862, 866 (10th Cir. 2000)

(exhaustion of state court remedies is required by prisoner seeking habeas corpus relief); see 28

U.S.C. § 2254(b)(1)(A) (requiring exhaustion of available state court remedies).

IV. Response Required

       Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. Failure to respond by the deadline may result in dismissal of this

action without further notice.

       IT IS THEREFORE ORDERED THAT the Plaintiff’s motions for leave to proceed in

forma pauperis (Docs. 3, 6) are granted.

       IT IS FURTHER ORDERED THAT Plaintiff is granted until October 1, 2021, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

       IT IS SO ORDERED.

       Dated September 1, 2021, in Topeka, Kansas.
                                             s/ Sam A. Crow
                                             Sam A. Crow
                                             U.S. Senior District Judge




                                                8
